Citation Nr: 1738875	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-07 778	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Katie K. Molter, Esq.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from June 2002 to December 2005, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

The claims were remanded by the Board to the Agency of Original Jurisdiction (AOJ) in February 2014.  In an October 2014 decision, the Board denied entitlement to service connection for bilateral ankle disabilities as well as a right hip disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision vacating the October 2014 Board decision in February 2016.  The claims were remanded to the Board for further development and readjudication.

In March 2017, the Board again remanded the claims for the AOJ for additional development, including an additional examination and opinion on the etiology of the claimed disabilities.  

In a July 2017 rating decision, the AOJ granted service connection for right hip tendonitis with strain, limitation of extension and history of trochanteric bursitis, right thigh impairment, and limitation of flexion, representing a full grant of the matters previously on appeal.  Accordingly, those matters are no longer before the Board.

The matters of entitlement to service connection for right and left ankle disabilities have since returned to the Board for the purpose of appellate disposition.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in 2017 to determine the nature and etiology of the claimed right and left ankle disabilities.  Review of the examination report reflects that the examiner elicited a medical history from the Veteran, reviewed the record, conducted a physical examination, and provided a medical opinion with rationale responsive to the Board's remand instruction.  For the foregoing reasons, the AOJ has complied with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271   (1998).


FINDINGS OF FACT

1. A right ankle disability, to include tendonitis, did not manifest in service and is not attributable to service.

2.  A left ankle disability, to include tendonitis, did not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A left ankle disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for right and left ankle disabilities, as she believes that these disabilities are related to in-service injuries including strains and sprains in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes arthritis.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.   See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that in November 2002, she complained of right foot pain that started while running in basic training.  The pain involved the ball of the right foot and radiated to the arch.  No complaint specific to the ankle was indicated.

On a medical history reported dated February 2003, she reported experiencing swelling of the feet after a prolonged period in boots during basic training.

In November 2003, the Veteran presented with complaint of right leg pain from the hip to the ankle.  She was assessed with "probable" greater trochanteric bursitis and right knee pain, and the examiner indicated that the Veteran may have shin splints.  In December 2003, the Veteran continued to report right hip and knee pain.

On report of medical history in August 2005, she endorsed foot trouble, impaired use of arms, legs, hands or feet, swollen or painful joints, and use of brace (knee).  In a summary of defects and diagnoses, it was noted that the Veteran complained of pains (past or present) of the shoulders, low back, hips, knees, and feet.  No complaints of the ankles in particular were documented.

On Medical Evaluation Board examination in August 2005, the lower extremities were noted to be normal.

Following service, on VA examination in January 2008, the Veteran reported that she developed pain in both of her ankles with exercise during basic training.  She complained of pain, weakness, stiffness, swelling, giving way, locking, and decreased endurance with both ankle.  She took Advil for treatment.  

On physical examination, there was tenderness to palpation on the medial malleolus bilaterally.  There was no edema, erythema, or warmth noted.  X-rays showed no definite acute fracture/dislocation.  There was a small, most likely benign, area of sclerosis near the left medial malleolus.  She was diagnosed with chronic tendonitis of the bilateral ankles.

On VA examination in November 2010, the Veteran reported that her right ankle condition began in service while doing a 12-mile march from the woods with her rucksack and a weapon during basic training.  The march also involved walking through sand.  She said that she began to get pain in the right ankle and foot arch.  She denied any twisting or specific injury.  The Veteran reported that she sought medical care and her feet were so swollen that she could not wear her boots and had to wear tennis shoes without laces.  He also stated that she was coming down of a water purification unit and had to jump and landed on her right ankle and it rolled.  She sought medical care and was told to ace wrap the ankle.  In addition, she strained her ankle on numerous occasions during field exercises.  She reported  symptoms of giving way, pain, stiffness, weakness, decreased speed of joint motion, and episodes of locking.

After physical examination and x-ray, the examiner diagnosed history of right ankle strain.  She opined that the disability is less likely as not the same conditions for which she was seen in service in 2003.  In so finding, she noted that the Veteran was seen for right leg pain from her hip to her ankle and was diagnosed with "probable" greater trochanteric bursitis, right knee pain, and may have had shin splints.  There was no ankle abnormality on examination, and no diagnosis related to the ankle.  In December 2003, she was no longer tender over the greater trochanteric area but rather over the sacroiliac region, and the examiner documented "resolved" greater trochanteric bursitis due to lack of findings and subjective complaints.  In August 2005, she did not mention ankle pain nor indicate that it was chronic in nature.  There were no further visits for the right ankle, and no outside records indicating chronic treatment for a right ankle condition.

An October 2013 VA treatment report reflects that the Veteran complained of bilateral foot pain that began in service during basic training.  Objectively, there was left tenderness at the arch, numbness at the heel, and ankle with decreased motion on eversion.  She was assessed with foot pain/plantar fasciitis.

On VA examination in February 2014, the Veteran reported that she had pain in both ankles ever since basic training in 2002, when she began to wear heavy boots and march a lot through deep sand.  At the end of basic training, she was required to perform a long march carrying a lot of weight.  From her feet up to her knees became swollen and she could not wear boots for 3 days.  She noticed she had developed a popping in her right ankle.  At the time of examination, symptoms included pain and instability.

With respect to diagnosis, the examiner determined that the Veteran did not have an ankle condition.

The examiner opined that it is less likely than not that the claimed right ankle disability was incurred in or caused by the claimed in-service injury or even.  In so finding, the examiner noted while the Veteran stated that her ankles have hurt ever since basic training, review of the record revealed no mention in service treatment records of any specific injury to her ankles while on active duty.  She stated that her right ankle began to make popping noises on motion after basic training, but this could be a normal finding.  On her discharge physical, many boxes were checked for prior problems, including the ankle, but no profiles were given for any ankle conditions.  Review of VA treatment records did not reveal any treatment for any ankle condition.  Her examination showed full range of motion even though she said it hurt to perform full extension and flexion.  She did not wear any ankle supports and did not limp.  Therefore, it was the examiner's medical opinion that it is less likely than not that any current right ankle disability is etiologically related to the Veteran's active service.

In an addendum opinion report, the reviewing physician noted that the military service treatment records made no mention of any right or left ankle condition.  The only mention of a right or left ankle condition in the records reviewed is in the compensation and pension examinations which were completed several years after service, but the service treatment records were silent for a right or left ankle condition.  Thus, it is less likely than not that any current right or left ankle condition was incurred during or due to military service.

On VA examination in May 2017, the Veteran reported that she sustained injuries to both ankles during active service.  She strained the right ankle in 2002 during basic training, while participating in a march and carrying a 65 pound rucksack.  She stated that she rolled an ankle, fell out of formation, and rolled down a hill.  She indicated that she had multiple right ankle strains following this initial injury.  She estimated that she sustained at least 30 ankle strains during service.  She wore a brace at all times for ankle stability.  With regard to the left ankle, she sustained a crush injury when it caught in a door that was slammed close.  She had pain and swelling for weeks following the injury.  She recalled experiencing multiple left ankle strains following this initial injury, and noted one occasion where she injured the ankle when she jumped down off of a truck, rolling her ankle at the time she landed.

The examiner noted review of service treatment records, including the medical evaluation board and medical questionnaire complied at that time.

After physical examination, the examiner diagnosed right and left ankle tendonitis.  

The examiner noted on onset of right ankle disability in 2008, with the VA examiner's diagnosis at that time.  The examiner determined that it was less likely than not that the right ankle disability present in 2008 is related to the Veteran's service.  While the examiner could not opine regarding the appropriateness of the diagnosis from the 2008 examination without resort to speculation as she was not the examiner at that time, she found it less likely than not that the right ankle disability present in 2008 is related to service.  In so finding, the examiner noted that there was no documentation in the service records of a right ankle injury, medical visits for right ankle pain/instability, or profiles for a right ankle disability.

There were no records that specifically addressed right ankle symptoms during the active service dates.  There was one sick call visit during the active service dates when the Veteran had right lower extremity pain extending along the length of the right lower extremity to the level of the ankle.  However, specific right ankle pathology was not diagnosed.  The Veteran had reported right ankle pain dating back to the military service on multiple occasions, including during VA evaluations in 2010 and 2014.  She has repeatedly stated that she rolled her right ankle frequently during field exercises and during basic training, duties, including participating in marches while carrying load bearing equipment.  During the 2010 VA examination, evaluation she reported straining the right ankle when jumping off a water purification unit.  During the current VA examination evaluation, she recalled rolling the right ankle while participating in a march during basic training. She stated that she was carrying load bearing equipment and that she fell out of formation and rolled down a hill at the time of the right ankle strain. She had consistently reported chronic right ankle pain since the service.  However, there was no evidence of a right ankle condition in the service records, and no consistent evidence of a right ankle condition in the treating records from the VA medical center. 

The examiner also observed that the records indicated that the Veteran sustained a right tibial plateau fracture in 2012 and underwent an open reduction internal fixation of this fracture.  One VA note indicates that the Veteran stated that she needed to learn to walk again following the right knee injury.  She did not have significant pain with weight bearing during the 2010 VA examination evaluation, prior to the right tibial plateau fracture.  She had significant pain with weight bearing on the right during the 2014 VA examination evaluation, following the right tibial plateau fracture.  Right ankle films have been normal in 2008, 2010 and 2014.

The examiner also noted diagnosis of left ankle disability in 2008, with the VA examiner's diagnosis at that time.  The examiner determined that it was less likely than not that the left ankle disability present in 2008 is related to the Veteran's service.  While the examiner could not opine regarding the appropriateness of the diagnosis from the 2008 examination without resort to speculation as she was not the examiner at that time, she found it less likely than not that the left ankle disability present in 2008 is related to service.  In so finding, the examiner noted that there was no documentation in the service records of a left ankle injury, medical visits for left ankle pain/instability, or profiles for a left ankle disability.  Referring to the rationale provided above, the examiner noted that there were no relevant service treatment records with regard to the left ankle, or documentation of a chronic left ankle injury or chronic left ankle pain or instability during service.  There was evidence that the Veteran was diagnosed by a VA provider with chronic left ankle tendonitis in 2008.  Films of the left ankle were normal in 2008, 2010 and 2014.  She reported that she had left ankle pain during the service primarily related to rolling the left ankle during marches/field ankles.  She reported that she was on profile that was discontinued before deployment to Iraq.  Again, there was no corroboration of any left ankle condition in the service notes.

In this case, the Veteran has a post-service diagnosis of tendonitis of both ankles, diagnosed on examination in January 2008.  Upon careful review of the evidence, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral ankle tendonitis had its onset in service or is otherwise related to service.

While service treatment records reflect complaint of right leg pain, including the ankle, there is no indication of diagnosis or treatment of a right or left ankle condition during service.

In addition, the 2017 VA examiner, who had a thorough review of all pertinent evidence and after examination of the Veteran, stated that it is less likely than not that the Veteran's current right and left ankle tendonitis are related to or had its onset in service, to include her reports of sprain and injury therein.  The Board finds this well-reasoned opinion to be highly probative and affords it significant weight.  There is no contrary opinion of record.

To the extent that the Veteran advances her own interpretation of her medical condition indicating that her current right and left ankle disabilities are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the 2017 VA examination.

Finally, to the extent that the Veteran has complained of or sought treatment for foot complaints, the record reflects that she is already service-connected for bilateral plantar fasciitis, to include gait issues.

Based on the foregoing, the preponderance of the evidence is against the claims for service connection for right and left ankle disabilities. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


